Exhibit 10.1 LAYNE CHRISTENSEN COMPANY2(As Amended and Restated) i LAYNE CHRISTENSEN COMPANY2 SECTION 1 INTRODUCTION1 1.1Establishment and Amendment History1 1.2Purpose1 1.3Duration1 SECTION 2 DEFINITIONS1 2.1Definitions1 2.2General Interpretive Principles8 SECTION 3 PLAN ADMINISTRATION8 3.1Composition of Committee8 3.2Authority of Committee8 3.3Committee Delegation9 3.4Determination Under the Plan10 SECTION 4 STOCK SUBJECT TO THE PLAN10 4.1Number of Shares10 4.2Unused and Forfeited Stock10 4.3Adjustments in Authorized Shares11 4.4General Adjustment Rules11 SECTION 5 PARTICIPATION11 5.1Basis of Grant11 5.2Types of Grants; Limits11 5.3Award Agreements12 5.4Restrictive Covenants12 5.5Maximum Annual Award12 5.6No Dividends or Dividend Equivalents on Unvested Awards12 5.7Minimum Vesting / Exercise Requirements12 5.8Clawback Policy12 5.9Non-Employee Director Sublimit13 SECTION 6 STOCK OPTIONS13 6.1Grant of Options13 6.2Option Agreements13 6.3Stockholder Privileges17 ii SECTION 7 STOCK APPRECIATION RIGHTS18 7.1Grant of SARs18 7.2SAR Award Agreement18 7.3Exercise of SARs18 7.4Expiration of SARs18 7.5Adjustment of SARs18 7.6Payment of SAR Amount; Automatic Exercise19 7.7Stockholder Privileges19 SECTION 8 AWARDS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS19 8.1Restricted Stock Awards Granted by Committee19 8.2Restricted Stock Unit Awards Granted by Committee20 8.3Restrictions20 8.4Privileges of a Stockholder, Transferability20 8.5Enforcement of Restrictions20 8.6Termination of Service, Death, Disability, etc.21 SECTION 9 BONUS SHARES AND Performance Awards; Section 162(M) Provisions21 9.1Awards Granted by Committee21 9.2Bonus Shares21 9.3Communication of Award21 9.4Terms of Performance Awards21 9.5Performance Goals21 9.6Determinations and Adjustments23 9.7Payment of Awards24 9.8Termination of Employment24 9.9Other Restrictions25 SECTION 10 REORGANIZATION, CHANGE IN CONTROL OR LIQUIDATION25 10.1Change in Control25 10.2Acceleration Upon Involuntary Termination Following Change in Control25 10.3Code Section 409A25 SECTION 11 RIGHTS OF EMPLOYEES; PARTICIPANTS26 11.1Employment26 11.2Nontransferability26 11.3Permitted Transfers26 SECTION 12 GENERAL RESTRICTIONS27 12.1Investment Representations27 12.2Compliance with Securities Laws27 iii 12.3Stock Restriction Agreement27 SECTION 13 OTHER EMPLOYEE BENEFITS27 SECTION 14 PLAN AMENDMENT, MODIFICATION AND TERMINATION28 14.1Amendment, Modification, and Termination28 14.2Adjustment Upon Certain Unusual or Nonrecurring Events28 14.3Awards Previously Granted28 SECTION 15 WITHHOLDING28 15.1Withholding Requirement28 15.2Withholding with Stock28 SECTION 16 NONEXCLUSIVITY OF THE PLAN29 SECTION 17 REQUIREMENTS OF LAW29 17.1Requirements of Law29 17.2Code Section 409A29 17.3Rule 16b-330 17.4Governing Law30 iv LAYNE CHRISTENSEN COMPANY2(As Amended and Restated) SECTION 1INTRODUCTION Establishment and Amendment History .Layne Christensen Company, a corporation organized and existing under the laws of the state of Delaware (the “Company”), established effective June 8, 2006, the Layne Christensen Company 2006 Equity Incentive Plan (the “Plan”) for certain employees and non-employee directors of the Company.The Plan was last amended and restated effective June 6, 2014.Provided the Company receives stockholder approval of this amendment and restatement, the Plan has been amended and restated as set forth herein effective as of May 31, 2017, (the "New Effective Date"). Purpose .The purpose of this Plan is to encourage employees of the Company and its affiliates and subsidiaries to acquire a proprietary and vested interest in the growth and performance of the Company. The Plan also is designed to assist the Company in attracting and retaining employees and non-employee directors by providing them with the opportunity to participate in the success and profitability of the Company. Duration .The Plan commenced on the Original Effective Date and shall remain in effect, subject to the right of the Board to amend or terminate the Plan at any time pursuant to Section 14 hereof, until all Shares subject to it shall have been issued, purchased or acquired according to the Plan’s provisions.Unless the Plan shall be reapproved by the stockholders of the Company and the Board renews the continuation of the Plan, no Awards shall be issued pursuant to the Plan after the tenth anniversary of the New Effective Date. SECTION 2DEFINITIONS Definitions .The following terms shall have the meanings set forth below. “1933 Act” means the Securities Act of 1933. “1934 Act” means the Securities Exchange Act of 1934. “Affiliate” of the Company means any Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by, or is under common Control with the Company. “Award” means a grant made under this Plan in any form which may include but is not limited to Stock Options, Restricted Stock, Restricted Stock Units, Bonus Shares, Performance Shares, Stock Appreciation Rights and Performance Units. “Award Agreement” means a written or electronic agreement or instrument between the Company and a Holder which evidences an Award and sets forth such applicable terms, 1 conditions and limitations (including treatment as a Performance Award) as the Committee establishes for the Award. “Beneficiary” means the person, persons, trust or trusts which have been designated by a Holder in his or her most recent written beneficiary designation filed with the Company to receive the benefits specified under this Plan upon the death of the Holder, or, if there is no designated Beneficiary or surviving designated Beneficiary, then the Person or Persons entitled by will or the laws of descent and distribution to receive such benefits. “Board” means the Board of Directors of the Company. "Bonus Shares” means Shares that are awarded to a Participant without cost and without restriction in recognition of past performance (whether determined by reference to another employee benefit plan of the Company or otherwise) or as an incentive to become an employee of the Company or an Affiliate. “Cause” means, unless otherwise defined in an Award Agreement or otherwise defined in a Participant's employment agreement (in which case such definition will apply), any of the following: (i) Participant’s conviction of, plea of guilty to, or plea of nolo contendere to a felony or other crime that involves fraud or dishonesty; (ii) any willful action or omission by a Participant which would constitute grounds for immediate dismissal under the employment policies of the Company by which Participant is employed, including intoxication with alcohol or illegal drugs while on the premises of the Company, or violation of sexual harassment laws or the internal sexual harassment policy of the Company by which Participant is employed; (iii) Participant’s habitual neglect of duties, including repeated absences from work without reasonable excuse; or (iv) Participant’s willful and intentional material misconduct in the performance of his or her duties that results in financial detriment to the Company; provided, however, that for purposes of clauses (ii), (iii) and (iv), Cause shall not include any one or more of the following:bad judgment, negligence or any act or omission believed by the Participant in good faith to have been in or not opposed to the interest of the Company (without intent of the Participant to gain, directly or indirectly, a profit to which the Participant was not legally entitled).A Participant who agrees to resign from the Participant's affiliation with the Company in lieu of being terminated for Cause may be deemed, in the sole discretion of the Committee, to have been terminated for Cause for purposes of this Plan. “Change in Control” means, except as otherwise defined in an Award Agreement to comply with Section 409A of the Code, the first to occur of the following events: 2 (i) Any Person is or becomes the Beneficial Owner (within the meaning set forth in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the Company (not including for this purpose any securities acquired directly from the Company or its Affiliates) representing 50% or more of the combined voting power of the Company’s then outstanding securities, excluding any Person who becomes such a Beneficial Owner in connection with a transaction described in clause (x) of paragraph (iii) of this definition; or (ii) The following individuals cease for any reason to constitute a majority of the number of directors then serving:individuals who, on the Original Effective Date, constitute the Board and any new director (other than a director whose initial assumption of office is in connection with an actual or threatened election contest, including to a consent solicitation, relating to the election of directors of the Company) whose appointment or election by the Board or nomination for election by the Company’s stockholders was approved by a vote of at least two-thirds of the directors then still in office who either were directors on the Original Effective Date or whose appointment, election or nomination for election was previously so approved or recommended; or (iii) There is consummated a merger or consolidation of the Company with any other corporation, OTHER THAN (x) a merger or consolidation which would result in the voting securities of the Company outstanding immediately prior to such merger or consolidation continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity or any parent thereof), in combination with the ownership of any trustee or other fiduciary holding securities under an employee benefit plan of the Company at least 50% of the combined voting power of the securities of the Company or such surviving entity or any parent thereof outstanding immediately after such merger or consolidation, or (y) a merger or consolidation effected to implement a recapitalization of the Company (or similar transaction) in which no Person is or becomes the Beneficial Owner, directly or indirectly, of securities of the Company (not including for this purpose any securities acquired directly from the Company or its Affiliates other than in connection with the acquisition by the Company or its Affiliates of a business) representing 50% or more of the combined voting power of the Company’s then outstanding securities; or (iv) The stockholders of the Company approve a plan of complete liquidation or dissolution of the Company or there is consummated an agreement for the sale or disposition by the Company of all or substantially all of the Company’s assets, other than a sale or disposition by the Company of all or substantially all of the Company’s assets to an entity, at least 50% of the combined voting power of the voting securities of which are owned by stockholders of the Company in substantially the same proportions as their 3 ownership of the Company immediately prior to such sale. Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have occurred by virtue of the consummation of any transaction or series of integrated transactions immediately following which the record holders of the Company’s common stock immediately prior to such transaction or series of transactions continue to have substantially the same proportionate ownership in an entity which owns all or substantially all of the Company’s assets immediately following such transaction or series of transactions. “Code” means the Internal Revenue Code of 1986, as it may be amended from time to time, and the rules and regulations promulgated thereunder. “Committee” means (i) the Board, or (ii) one or more committees of the Board to whom the Board has delegated all or part of its authority under this Plan. “Company” means Layne Christensen Company, a Delaware corporation, and any successor thereto. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract or otherwise. “Covered Employee” means an Employee that meets the definition of “covered employee” under Section 162(m)(3) of the Code, or any successor provision thereto. “Date of Grant” or “Grant Date” means, with respect to any Award, the date as of which such Award is granted under the Plan, which date shall be the later of (i) the date on which the Committee resolved to grant the Award or (ii) the first day of the Service Provider's service to the Company or an Affiliate. “Disabled” or “Disability” means an individual (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than 3 months under a Company-sponsored accident and health plan.Notwithstanding the above, with respect to an Incentive Stock Option and the period of time following a separation from service a Holder has to exercise such Incentive Stock Option, “disabled” shall have the same meaning as defined in Code section 22(e)(3). “Eligible Employees” means key employees (including officers and directors who are also employees) of the Company or an Affiliate upon whose judgment, initiative and efforts the Company is, or will be, important to the successful conduct of its business. 4 “Executive Officer” means (i) the president of the Company, any vice president of the Company in charge of a principal business unit, division or function (such as sales, administration, or finance), any other officer who performs a policy making function or any other person who performs similar policy making functions for the Company, (ii) Executive Officers (as defined in part (i) of this definition) of subsidiaries of the Company who perform policy making functions for the Company, and (iii) any Person designated or identified by the Board as being an Executive Officer for purposes of the 1933 Act or the 1934 Act, including any Person designated or identified by the Board as being a Section 16 Person. “Fair Market Value” means, as of any date, the value of the Stock determined in good faith by the Committee in its sole discretion. Such determination shall be conclusive and binding on all persons.For this purpose the Committee may adopt such formulas as in its opinion shall reflect the true fair market value of such Stock from time to time and may rely on such independent advice with respect to such fair market value determination as the Committee shall deem appropriate.To the extent that the Stock is readily tradable on an established securities market, the fair market value of the stock may be determined based upon the last sale before or the first sale after the grant, the closing price on the trading day before or the trading day of the grant, the arithmetic mean of the high and low prices on the trading day before or the trading day of the grant, or any other reasonable method using actual transactions in such stock as reported by such market. To the extent that the Stock is not readily tradable on an established market, the fair market value of the stock as of a valuation date means a value determined by the reasonable application of a reasonable valuation method. The determination whether a valuation method is reasonable, or whether an application of a valuation method is reasonable, is made based on the facts and circumstances as of the valuation date. “Holder” means a Participant, Beneficiary or Permitted Transferee who is in possession of an Award Agreement representing an Award that (i) in the case of a Participant has been granted to such individual, (ii) in the case of a Beneficiary, has been transferred to such person under the laws of descent and distribution or (iii) in the case of a Permitted Transferee, has been transferred to such person as permitted by the Committee, and, with respect to all of the above clauses (i), (ii) and (iii), such Award Agreement has not expired, been canceled or terminated. “Incentive Stock Option” means any Option designated as such and granted in accordance with the requirements of Section 422 of the Code or any successor provisions thereto. "New Effective Date" means May 31, 2017, such date being the date this amended and restated Plan was approved by the Company's stockholders. “Nonqualified Stock Option” means any Option to purchase Shares that is not an Incentive Stock Option. “Option” means a right to purchase Stock at a stated price for a specified period of time.Such definition includes both Nonqualified Stock Options and Incentive Stock Options. 5 “Option Agreement” or “Option Award Agreement” means a written or electronic agreement or instrument between the Company and a Holder evidencing an Option. “Option Exercise Price” means the price at which Shares subject to an Option may be purchased, determined in accordance with Section 6.2(b). “Option Holder” shall have the meaning as set forth in Section 6.2.For the avoidance of any doubt, in situations where the Option has been transferred to a Permitted Transferee or passed to a Beneficiary in accordance with the laws of descent and distribution, the Option Holder will not be the same person as the Holder of the Option. “Original Effective Date” means April 24, 2006, such date being the date this Plan was originally approved by the Company's stockholders. “Participant” means a Service Provider of the Company designated by the Committee from time to time during the term of the Plan to receive one or more Awards under the Plan. “Performance Award” means any Award that will be issued or granted, or become vested, exercisable or payable, as the case may be, upon the achievement of certain performance goals (as described in Section 9) to a Participant pursuant to Section 9. “Performance Period” means the period of time as specified by the Committee during which any performance goals on Performance Awards are to be measured. “Performance Shares” means an Award made pursuant to Section 9 which entitles a Holder to receive stock, their cash equivalent, or a combination thereof based on the achievement of performance goals during a Performance Period. “Performance Units” means an Award made pursuant to Section 9 which entitles a Holder to receive cash, Shares or a combination thereof based on the achievement of performance targets during a Performance Period. “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the 1934 Act and used in Sections 13(d) and 14(d) thereof, including “group” as defined in Section 13(d) thereof. “Plan” means the Layne Christensen Company 2006 Equity Incentive Plan, as set forth in this instrument and as hereafter amended from time to time. “Plan Year” means each 12-month period beginning January 1 and ending the following December 31, except that for the first year of the Plan it shall begin on the Original Effective Date and extend to December 31 of that year. “Restricted Stock” means Stock granted under Section 8 that is subject those restrictions set forth therein and the Award Agreement. 6 “Restricted Stock Unit” means an Award granted under Section 8 evidencing the Holder's right to receive a Share (or, at the Committee's discretion, a cash payment equal to the Fair Market Value of a Share) at some future date and that is subject those restrictions set forth therein and the Award Agreement. “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any future regulation amending, supplementing, or superseding such regulation. “SAR” or “Stock Appreciation Right” means an Award, granted either alone or in connection with an Option, that is designated as a SAR pursuant to Section 7. “SAR Holder” shall have the meaning as set forth in Section 7.2. “Section 16 Person” means a Person who is subject to obligations under Section 16 of the 1934 Act with respect to transactions involving equity securities of the Company. “Service Provider” means an Eligible Employee or a non-employee director of the Company. Solely for purposes of Substitute Awards, the term Service Provider includes any current or former employee or non-employee director of an Acquired Entity (as defined in the definition of Substitute Awards) who holds Acquired Entity Awards (as defined in the definition of Substitute Awards) immediately prior to the Acquisition Date (as defined in the definition of Substitute Awards). “Share” means a share of Stock. “Stock” means authorized and issued or unissued common stock of the Company, at such par value as may be established from time to time. “Subsidiary” means (i) in the case of an Incentive Stock Option a “subsidiary corporation,” whether now or hereafter existing, as defined in section 424(f) of the Code, and (ii) in the case of any other type of Award, in addition to a subsidiary corporation as defined in clause (i), a limited liability company, partnership or other entity in which the Company controls fifty percent (50%) or more of the voting power or equity interests. “Substitute Award” means an Award granted under the Plan in substitution for stock or stock based awards ("Acquired Entity Awards") held by current and former employees or former non-employee directors of another corporation or entity who become Service Providers as the result of a merger or consolidation of the employing corporation or other entity (the "Acquired Entity") with the Company, a Subsidiary or an Affiliate, or the acquisition by the Company, a Subsidiary or an Affiliate, of property or stock of, or other ownership interest in, the Acquired Entity immediately prior to such merger, consolidation or acquisition ("Acquisition Date") as agreed to by the parties to such corporate transaction and as may be set forth in the definitive purchase agreement.The limitations of Sections 4.1 and 5.5 on the number of Shares reserved or available for grants, and the limitations under Sections 6.2 and 7.1 with respect to the Option Exercise Prices and SAR exercise prices, shall not apply to Substitute Awards.Any issuance of a Substitute Award which relates to an Option or a SAR shall be completed in conformity with the rules under Code 7 section 409A relating to the substitutions and assumptions of stock rights by reason of a corporate transaction. “Vested Option” means any Option, or portion thereof, which is exercisable by the Holder.Vested Options remain exercisable only for that period of time as provided for under this Plan and any applicable Option Award Agreement.Once a Vested Option is no longer exercisable after otherwise having been exercisable, the Option shall become null and void. General Interpretive Principles .(i) Words in the singular shall include the plural and vice versa, and words of one gender shall include the other gender, in each case, as the context requires; (ii) the terms "hereof," "herein," and "herewith" and words of similar import shall, unless otherwise stated, be construed to refer to this Plan and not to any particular provision of this Plan, and references to Sections are references to the Sections of this Plan unless otherwise specified; (iii) the word "including" and words of similar import when used in this Plan shall mean "including, without limitation," unless otherwise specified; and (iv) any reference to any U.S. federal, state, or local act, statute or law shall be deemed to also refer to all amendments or successor provisions thereto, as well as all rules and regulations promulgated under such act, statute or law, unless the context otherwise requires.
